                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                      Case No. 17-CR-00507-LHK-1
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER GRANTING DEFENDANT’S
                                                                                           MOTION TO WITHDRAW GUILTY
                                  14             v.                                        PLEA
                                  15        JORGE ARTURO ROJAS OSORIO,                     Re: Dkt. No. 29
                                  16                    Defendant.

                                  17

                                  18           Before the Court is Defendant Jorge Arturo Rojas-Osorio’s motion to withdraw guilty plea,

                                  19   filed on October 23, 2018. ECF No. 29 (“Mot.”). The government opposed on November 2, 2018.

                                  20   ECF No. 33 (“Opp’n”). Defendant replied on November 8, 2018. ECF No. 34 (“Reply”). For the

                                  21   reasons set forth below, the Court GRANTS Defendant’s motion to withdraw guilty plea.

                                  22   I.      BACKGROUND
                                  23           In August 1997, Defendant, a Columbian citizen, was issued a Notice to Appear that

                                  24   alleged that Defendant was removable for his unlawful presence in the United States and for

                                  25   committing a crime of moral turpitude. Mot., Exh. A (“Taylor Decl.”) ¶ 4; Id., Exh. B (“Notice to

                                  26   Appear”). The Notice to Appear gave no specific date or time for Defendant’s hearing, but instead

                                  27   stated the hearing would “be calendared by the EOIR Office. Notice will be mailed to the address

                                  28                                                   1
                                       Case No. 17-CR-00507-LHK-1
                                       ORDER GRANTING DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
                                   1   provided by the respondent.” See Notice to Appear. On May 9, 2005, Defendant was ordered

                                   2   removed from the United States, and on May 10, 2005, Defendant was removed. Taylor Decl. ¶ 5.

                                   3   At some point Defendant returned to the United States, and the 2005 removal order was reinstated

                                   4   on October 13, 2006 and January 31, 2011. Id. ¶ 6. On August 13, 2017, Defendant was arrested in

                                   5   his home. Id. ¶ 7.

                                   6          On September 21, 2017, a grand jury in the Northern District of California returned an

                                   7   indictment, charging Defendant with one count of a violation of 8 U.S.C. § 1326, Illegal Re-Entry

                                   8   Following Deportation. ECF No. 3. The indictment stated Defendant, “previously having been

                                   9   excluded, deported and removed from the United States,” was found in the United States “with the

                                  10   Attorney General of the United States and the Secretary for Homeland Security not having

                                  11   expressly consented to a re-application by the defendant for admission into the United States, in

                                  12   violation of Title 8, United States Code, Section 1326(a) and (b)(2).” Id.
Northern District of California
 United States District Court




                                  13          In support of the instant motion, defense counsel Rhona Taylor provided a declaration that

                                  14   explains her advice to Defendant prior to Defendant pleading guilty. See Taylor Decl. Defense

                                  15   counsel explains that she reviewed Defendant’s discovery and concluded that Defendant did not

                                  16   have any viable pretrial motions, including a collateral attack1 on Defendant’s prior removal under

                                  17   8 U.S.C. § 1326. Taylor Decl. ¶ 9. Defense counsel advised Defendant of this, and based on her

                                  18   advice, Defendant decided to plead guilty. Id. ¶¶ 9–10. On June 27, 2018, Defendant pleaded

                                  19   guilty to the indictment without a plea agreement. ECF No. 18.

                                  20          On July 11, 2018, after reviewing an email from a colleague (“July 11, 2018 email”),

                                  21   defense counsel first learned of the United States Supreme Court decision, Pereira v. Sessions,

                                  22   138 S. Ct. 2105 (Jun. 21, 2018), which was decided a week before Defendant pleaded guilty. Id. ¶

                                  23   11. Pereira concerned a nonpermanent resident petitioner in removal proceedings who was

                                  24

                                  25   1
                                         The United States Supreme Court has established that a defendant charged with illegal reentry
                                  26   after deportation in violation of 8 U.S.C. § 1326 has the right to collaterally attack the underlying
                                       removal order that is used to satisfy the elements of a § 1326 charge. See United States v.
                                  27   Mendoza-Lopez, 481 U.S. 828, 837–39 (1987); see also 8 U.S.C. § 1326(d) (codifying procedural
                                       requirements for collaterally attacking the validity of a deportation order).
                                  28                                                      2
                                       Case No. 17-CR-00507-LHK-1
                                       ORDER GRANTING DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
                                   1   seeking “cancellation of removal,” pursuant to 8 U.S.C. § 1229b(b)(1). 138 S. Ct. at 2109–10. To

                                   2   be eligible for “cancellation of removal,” the nonpermanent resident had to demonstrate, among

                                   3   other things, that he had been physically present in the United States for at least ten years. Id. at

                                   4   2110 (citing 8 U.S.C. § 1229b(b)(1)(A)). Under the “stop-time rule,” the service of a “notice to

                                   5   appear” stops the accrual of time for purposes of the physical presence requirement. Id. at 2110–

                                   6   11 (citing 8 U.S.C. § 1229b(d)(1)(A)). Pursuant to statute, a “notice to appear,” requires “written

                                   7   notice,” that specifies “the time and place at which the [removal] proceedings will be held.” Id.

                                   8   (citing 8 U.S.C. § 1229(a)(1)(G)(i)). The issue before the United States Supreme Court was

                                   9   whether a “notice to appear” that did not specify either the time or place of the removal

                                  10   proceedings qualified as a valid “notice to appear” under § 1229(a) that triggered the “stop-time

                                  11   rule.” Id. at 2109–10. The United States Supreme Court held that a “putative notice to appear that

                                  12   fails to designate the specific time or place of the noncitizen’s removal proceedings is not a ‘notice
Northern District of California
 United States District Court




                                  13   to appear under section 1229(a),’ and so does not trigger the stop-time rule.” Id. at 2113–14.

                                  14   Justice Kennedy, concurring, noted that in so holding, the United States Supreme Court was

                                  15   abrogating the decisions of at least six Court of Appeals that had concluded that notice without

                                  16   those details could trigger the “stop-time rule,” including the Ninth Circuit’s decision in Moscoso-

                                  17   Castellanos. See id. at 2120 (Kennedy, J., concurring) (citing Moscoso-Castellanos v. Lynch, 803

                                  18   F.3d 1079, 1083 (9th Cir. 2015)).

                                  19          In the instant case, the July 11, 2018 email that notified defense counsel of Pereira also

                                  20   included a discussion on whether a § 1326(d) collateral attack could be raised based on Pereira by

                                  21   arguing that a removal predicated on a notice to appear containing no date or time was defective

                                  22   and could not be the basis of a § 1326 prosecution. Taylor Decl. ¶ 11; see also Mot. at 4.

                                  23   Sometime in August 2018, defense counsel learned about an opinion issued in United States v.

                                  24   Virgen-Ponce, 320 F. Supp. 3d. 1164 (E.D. Wash. July 26, 2018), that dismissed a § 1326

                                  25   indictment, like Defendant’s, based on Pereira. Id. ¶ 12. The district court in Virgen-Ponce found

                                  26   that the notice to appear in the underlying removal proceeding was deficient because it “omit[ted]

                                  27   information required by the statute,” including the date and time of the hearing. 320 F. Supp. 3d.

                                  28                                                      3
                                       Case No. 17-CR-00507-LHK-1
                                       ORDER GRANTING DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
                                   1   at 1166. The Virgen-Ponce court further found that the “immigration judge lacked jurisdiction”

                                   2   because of the deficient notice to appear, and therefore, “the immigration court proceedings were

                                   3   void.” Id. Thus, the Virgen-Ponce court dismissed the § 1326 indictment. Id.

                                   4          Defense counsel in the instant case then notified opposing counsel that she would be filing

                                   5   a motion to continue the sentencing date originally scheduled for October 10, 2018, in order to

                                   6   research the possibility of a motion to dismiss Defendant’s § 1326 indictment based on Pereira

                                   7   and Virgen-Ponce and to consult with Defendant. Taylor Decl. ¶ 13. On August 24, 2018, defense

                                   8   counsel filed a motion to continue the sentencing hearing. ECF No. 22. On September 4, 2018, the

                                   9   Court granted the motion to continue the sentencing hearing to January 9, 2019. ECF No. 24.

                                  10          Defense counsel then consulted with Defendant regarding the case law, including Pereira

                                  11   and Virgen-Ponce, and notified opposing counsel that Defendant intended to move to withdraw

                                  12   his guilty plea. Taylor Decl. ¶¶ 14, 15. On October 23, 2018, Defendant filed the instant motion to
Northern District of California
 United States District Court




                                  13   withdraw guilty plea. See Mot. In the motion, Defendant argues that the United States Supreme

                                  14   Court’s recent decision in Pereira gives Defendant a new basis to collaterally attack Defendant’s

                                  15   prior deportation, an element of Defendant’s underlying 8 U.S.C. § 1236 prosecution, because

                                  16   Defendant’s Notice to Appear in the underlying removal proceeding failed to specify the date and

                                  17   time of the hearing. See id.

                                  18   II.    LEGAL STANDARD
                                  19          Federal Rule of Criminal Procedure 11(d)(2)(B) provides that a defendant may withdraw

                                  20   his guilty plea prior to sentencing if the defendant demonstrates a “fair and just reason for

                                  21   withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). The fair and just standard “is generous and must be

                                  22   applied liberally,” but a defendant may not withdraw his plea “simply on a lark.” United States v.

                                  23   Ensminger, 567 F.3d 587, 590 (9th Cir. 2009) (citations and internal quotation marks omitted).

                                  24   “Fair and just reasons for withdrawal include ‘inadequate Rule 11 plea colloquies, newly

                                  25   discovered evidence, intervening circumstances, or any other reason for withdrawing the plea that

                                  26   did not exist when the defendant entered his plea.’” United States v. Yamashiro, 788 F.3d 1231,

                                  27   1237 (9th Cir. 2009) (citation omitted). “A marked shift in governing law that gives traction to a

                                  28                                                     4
                                       Case No. 17-CR-00507-LHK-1
                                       ORDER GRANTING DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
                                   1   previously foreclosed or unavailable argument may operate as a fair and just reason to withdraw a

                                   2   guilty plea.” Ensminger, 567 F.3d at 592. In such cases, a defendant “need not show that his new

                                   3   arguments will be successful on their merits.” United States v. Garcia-Lopez, 903 F.3d 887, 891

                                   4   (9th Cir. 2018) (brackets and citation omitted). “His burden is [only] to show that proper advice

                                   5   could have at least plausibly motivated a reasonable person in [his] position not to have pled guilty

                                   6   had he known about [the new case law] prior to pleading.” Id. (citing United States v. McTiernan,

                                   7   546 F.3d 1160, 1167–68 (9th Cir. 2008)); see also Ensminger, 567 F.3d at 591–92 (explaining that

                                   8   the relevant inquiry is whether “marked shift in governing law” provides a “plausible ground for

                                   9   dismissal of [the] indictment” (citation and internal quotation marks omitted)); United States v.

                                  10   Ortega-Ascanio, 376 F.3d 879, 887 (9th Cir. 2004) (same). Moreover, “[e]rroneous or inadequate

                                  11   legal advice may also constitute a fair and just reason for plea withdrawal, even without a showing

                                  12   of prejudice, when the motion to withdraw is made presentence.” McTiernan, 546 F.3d at 1167–
Northern District of California
 United States District Court




                                  13   68.

                                  14   III.   DISCUSSION
                                  15          Defendant argues that the United States Supreme Court’s June 2018 decision in Pereira

                                  16   gives Defendant a new basis to collaterally attack Defendant’s prior deportation, an element of

                                  17   Defendant’s underlying 8 U.S.C. § 1236 prosecution. See Mot.

                                  18          The Court finds that fair and just reasons exist for allowing Defendant to withdraw his

                                  19   guilty plea. First, Defendant has demonstrated a marked shift in governing law that provides a

                                  20   plausible ground for dismissal of the indictment. Second, Defendant has shown that proper advice

                                  21   could have plausibly motivated a reasonable person in Defendant’s position to not plead guilty.

                                  22   Third, the fact that Pereira was decided a week before Defendant’s guilty plea does not preclude

                                  23   the Defendant from establishing a fair and just reason for plea withdrawal. Finally, the liberal

                                  24   application of the “fair and just” standard mandates that the Court grant Defendant’s motion to

                                  25   withdraw his guilty plea.

                                  26          First, the Court finds that Defendant has shown that Pereira and Virgen-Ponce constitute a

                                  27   “marked shift in governing law” that provides a “plausible ground for dismissal of the

                                  28                                                     5
                                       Case No. 17-CR-00507-LHK-1
                                       ORDER GRANTING DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
                                   1   indictment.” See Ensminger, 567 F.3d at 591–92. Ninth Circuit law pre-Pereira foreclosed any

                                   2   challenges to a notice to appear that failed to indicate the date and time of the removal hearing in

                                   3   the “stop-time rule” context. See Moscoso-Castellanos, 803 F.3d at 1082–83, abrogated by

                                   4   Pereira, 138 S. Ct. at 2113. At the time of Defendant’s plea, defense counsel believed Defendant

                                   5   did not have a viable collateral attack on his prior deportation. See Taylor Decl. ¶ 9. However, the

                                   6   United States Supreme Court’s decision in Pereira opened the door when it held that “putative

                                   7   notice to appear that fails to designate the specific time or place of the noncitizen’s removal

                                   8   proceedings is not a ‘notice to appear under section 1229(a),’ and so does not trigger the stop-time

                                   9   rule.” 138 S. Ct. at 2113–14. Although it was not immediately clear whether Pereira’s holding

                                  10   would be applied outside of the “stop-time” context, several district courts since Pereira have

                                  11   relied on Pereira to grant a defendant’s motion to dismiss an 8 U.S.C. § 1326 indictment when the

                                  12   notice to appear in the underlying removal proceeding failed to include the time and date of the
Northern District of California
 United States District Court




                                  13   hearing. See, e.g., Virgen-Ponce, 320 F. Supp. 3d at 1164–66 (applying Pereira to defendant’s

                                  14   challenge to the validity of the prior deportation because the notice to appear failed to include the

                                  15   time and the date of the hearing; and dismissing defendant’s indictment on this basis); United

                                  16   States v. Pedroza-Rocha, 18-CR-1286-DB (W.D. Tex. Sept. 21, 2018) (dismissing defendant’s §

                                  17   1326 indictment based on Peirera because the notice to appear in the underlying removal

                                  18   proceeding failed to include the time and date of the hearing and therefore the immigration court

                                  19   lacked subject matter jurisdiction); United States v. Zapata-Cortinas, No. SA-18-CR-00343-OLG,

                                  20   2018 WL 4770868 (W.D. Tex. Oct. 2, 2018) (dismissing defendant’s § 1326 indictment because

                                  21   defendant’s notice to appear that failed to include the time and date of the hearing voided

                                  22   defendant’s prior removal order per Pereira and the plain reading of § 1229(a)); United States v.

                                  23   Valladares, No. A-17-CR-00156-SS (W.D. Tex. Oct. 30, 2018) (same); United States v. Ortiz, 18-

                                  24   CR-00071-RWG, 2018 WL 6012390 (D.N.D. Nov. 7, 2018) (same).

                                  25          Second, the Court agrees that “proper advice could have plausibly motivated a reasonable

                                  26   person” in Defendant’s position not to have pled guilty had Defendant known about the new case

                                  27   law prior to pleading. See Garcia-Lopez, 903 F.3d at 891. In the instant motion to withdraw guilty

                                  28                                                     6
                                       Case No. 17-CR-00507-LHK-1
                                       ORDER GRANTING DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
                                   1   plea, Defendant stated that he plans on challenging his underlying removal order in a motion to

                                   2   dismiss based on Pereira because Defendant’s Notice to Appear in the underlying removal

                                   3   proceeding did not specify the date and time of his removal hearing and stated only that

                                   4   Defendant’s hearing would “be calendared by the EOIR Office. Notice will be mailed to the

                                   5   address provided by the respondent.” See Mot. at 7 (citing Notice to Appear). The Ninth Circuit

                                   6   has previously allowed a § 1326 defendant to withdraw his guilty plea when the basis for his

                                   7   removal order could be challenged after a change in federal case law. See Garcia-Lopez, 903 F.3d

                                   8   at 891, 894. Moreover, in this district, United States District Judge Jeffrey White recently granted

                                   9   a § 1326 defendant’s motion to withdraw guilty plea based on Pereira. See United States v.

                                  10   Ramos-Urias, 18-cr-00076-JSW-1, Dkt. 33 (N.D. Cal. Oct. 30, 2018) (concluding that defendant

                                  11   has “therefore shown that a reasonable person in his position, given Pereira, would plausibly be

                                  12   motivated to have collaterally attacked his underlying removal instead of pleading guilty.”).
Northern District of California
 United States District Court




                                  13           The bulk of the government’s arguments in opposition to these first two points relate not to

                                  14   the inquiry of whether there is a “fair and just reason” for Defendant’s withdraw of plea, but rather

                                  15   whether Defendant is likely to be successful in a motion to dismiss the indictment. See, e.g.,

                                  16   Opp’n at 2 (“Defendant’s Pereira claim is unlikely to withstand scrutiny”); id. at 3 (“The

                                  17   Government understands that the Court may decide to hear a Motion to Dismiss . . . . However, a

                                  18   review of the cases post-Pereira, are dispositive that defendant’s motion is likely to fail on the

                                  19   facts of this case.”). The government’s arguments are premature. The motion to withdraw a guilty

                                  20   plea inquiry is limited to whether the defendant has established a plausible ground for dismissal,

                                  21   not whether the argument will be successful. See Garcia-Lopez, 903 F.3d at 891 (explaining that

                                  22   in a motion to withdraw, a defendant “need not show that his new arguments will be successful on

                                  23   their merits”).

                                  24           Third, in opposition, the government takes issue with the fact that Pereira was decided a

                                  25   week before Defendant’s guilty plea. Opp’n at 2. As defense counsel explained, defense counsel

                                  26   was not immediately aware of Pereira, and learned of the decision only on July 11, 2018. Taylor

                                  27   Decl. ¶ 11. The Court concludes that such a fact does not pose a barrier to Defendant’s ability to

                                  28                                                     7
                                       Case No. 17-CR-00507-LHK-1
                                       ORDER GRANTING DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
                                   1   establish a “fair and just” reason for withdrawing his guilty plea. Defendant made the decision to

                                   2   enter a guilty plea based on the advice of defense counsel. Id. ¶¶ 9–10. The Ninth Circuit has

                                   3   reiterated that “[e]rroneous or inadequate legal advice may also constitute a fair and just reason for

                                   4   plea withdrawal, even without a showing of prejudice, when the motion to withdraw is made

                                   5   presentence.” McTiernan, 546 F.3d at 1167. Application of this rule here leads the Court to find a

                                   6   “fair and just” reason to allow Defendant to withdraw his guilty plea because defense counsel did

                                   7   not advise Defendant of Pereira prior to Defendant’s guilty plea.

                                   8          Moreover, even if defense counsel had been aware of Pereira at the time of Defendant’s

                                   9   June 27, 2018 guilty plea, she would not have been able to anticipate Pereira’s application to the

                                  10   § 1326 indictment context. Once defense counsel learned of Virgen-Ponce as a case extending

                                  11   Pereira’s application to the § 1326 context in August 2018, she was diligent in acting upon that

                                  12   knowledge. Defense counsel immediately notified opposing counsel of her intent to continue the
Northern District of California
 United States District Court




                                  13   sentencing date while she researched. Taylor Decl. ¶¶ 12–13. On August 24, 2018, defense

                                  14   counsel filed a motion to continue the sentencing hearing. ECF No. 22. Defense counsel then

                                  15   conferred with Defendant and notified opposing counsel of Defendant’s intent to move to

                                  16   withdraw his guilty plea. Taylor Decl. ¶¶ 14–15. Defendant then filed his motion to withdraw his

                                  17   guilty plea on October 23, 2018. See Mot. Therefore, any delay in Defendant’s request may be

                                  18   attributable to defense counsel learning about this new case law, researching the issue, and

                                  19   advising Defendant. See United States v. Garcia, 401 F.3d 1008, 1013 (9th Cir. 2005) (“[W]e have

                                  20   never held that delay standing alone militates against permitting withdrawal of a plea. . . . A

                                  21   defendant’s delay may be attributable to . . . practical matters such as the amount of time it takes a

                                  22   busy attorney competently to research and prepare a motion to withdraw a plea.”).

                                  23          Finally, the fair and just standard “is generous and must be applied liberally.” Ensminger,

                                  24   567 F.3d at 590. The Court finds that this liberal rule directs the Court to grant Defendant’s

                                  25   motion to withdraw guilty plea in this case.

                                  26   IV.    CONCLUSION
                                  27          In sum, the Court concludes the Defendant has provided fair and just reasons for his

                                  28                                                     8
                                       Case No. 17-CR-00507-LHK-1
                                       ORDER GRANTING DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
                                   1   withdraw of guilty plea. Accordingly, the Court GRANTS Defendant’s motion to withdraw guilty

                                   2   plea.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: November 20, 2018

                                   6                                               ______________________________________
                                                                                   LUCY H. KOH
                                   7                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                9
                                       Case No. 17-CR-00507-LHK-1
                                       ORDER GRANTING DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
